Case 5:20-cv-01984-JLS Document1 Filed 04/21/20 Page 1 of 25

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA

TARYN MOSLEY, individually and on
behalf of others similarly situated,

Civil Case No.:
Plaintiff,

VS.

IAS LOGISTICS DFW, LLC d/b/a
PINNACLE LOGISTICS,

Defendant.

 

 

COLLECTIVE AND CLASS ACTION COMPLAINT WITH JURY DEMAND

Plaintiff Taryn Mosley, individually and on behalf of all others similarly situated, by and
through her attorneys, Brown, LLC, hereby brings this Collective and Class Action Complaint
against Defendant IAS Logistics DFW, LLC d/b/a Pinnacle Logistics, and alleges of her own

knowledge and conduct and upon information and belief as to all other matters, as follows:

INTRODUCTION
1. Plaintiff brings this action for herself and all other similarly situated collective

members to recover unpaid overtime wages, liquidated damages, and reasonable attorneys’ fees
and costs as a result of Defendant’s willful violation of the Fair Labor Standards Act (“FLSA”),
29 U.S.C. §201, et seg. and attendant regulations at 29 C.F.R. § 516, et seq.

2. Plaintiff also brings this action for herself and on behalf of all other similarly
situated Rule 23 class members to recover unpaid straight time and overtime wages, liquidated
damages, pre- and post-judgment interest, and reasonable attorneys’ fees and costs as a result of
Defendant’s willful violation of the Pennsylvania Minimum Wage Act (“PMWA”), 43 P.S. §

333.101, et seq. and attendant regulations, 34 Pa. Code § 231.1, et seq. as well as the Pennsylvania
Case 5:20-cv-01984-JLS Document 1 Filed 04/21/20 Page 2 of 25

Wage Payment and Collection Law (“WPCL”), 43 PS. § 260.1 ef seq.

3. Defendant “is a leading provider of trucking and aviation services across the United
States” and provides a range of logistic and ground support equipment leasing services including
local delivery, warehouse management, loading and unloading cargo aircraft, etc.!

4. Plaintiff and the putative FLSA collective and Rule 23 class members are hourly-
paid workers subject to Defendant’s unlawful common policies and practices involving the failure
to pay the workers for all hours worked.

ai Defendant implemented a company-wide policy of automatically deducting 30
minutes of pay for meal break per work shift irrespective of whether the workers received bona
fide meal breaks, i.e., completely relieved from duties for the purposes of eating regular meals.
See 29 CFR § 785.19; 34 Pa. Code § 231.1.

6. Plaintiff and the putative FLSA collective and Rule 23 class members regularly
worked through meal breaks and did not receive uninterrupted bona fide meal breaks, yet
Defendant failed to compensate them for such working time.

7. Defendant violated its statutory and contractual obligations by failing to pay the
workers including Plaintiff for all hours worked including straight time and overtime wages at a
rate of not less than one and one-half (1.5) times the regular rate of pay for hours worked in excess
of forty per week.

8. Plaintiff asserts the FLSA claims on behalf of a putative FLSA collective, defined
as:

All hourly-paid employees of Defendant at any time from three (3) years prior to
the filing of this Complaint through the date of Judgment.

 

' See Defendant’s website: https://www.pinnaclelogistics.com/about-us/ (last accessed April 7,
2020).
Case 5:20-cv-01984-JLS Document 1 Filed 04/21/20 Page 3 of 25

9. Plaintiff seeks to send a Notice pursuant to 29 U.S.C. § 216(b) to all hourly-paid
workers of Defendant permitting them to assert FLSA claims in this collective action by filing
their individual consent forms.

10. Plaintiffasserts the PMWA and WPCL claims on behalf of a putative class pursuant
to Fed. R. Civ. P. 23, defined as:

All hourly-paid employees of Defendant in the Commonwealth of Pennsylvania at
any time from three (3) years prior to the filing of this Complaint through the date
of judgment.

11. Defendant has willfully and intentionally committed widespread violations of the
above-described statutes and corresponding regulations, in the manner described herein.

JURISDICTION AND VENUE

12. This Court has subject-matter jurisdiction over Plaintiff's FLSA claims pursuant to
28 U.S.C. § 1331 because Plaintiff's claims raise a federal question under 29 U.S.C. § 201, et seq.

13. This Court has supplemental jurisdiction over Plaintiff's state law claims pursuant
to 28 U.S.C. §1367 because those claims derive from a common nucleus of operative facts as
Plaintiff's federal claims.

14. The Court has personal jurisdiction over Defendant because it engaged in
systematic and continuous contacts with the Commonwealth of Pennsylvania by, inter alia,
employing individuals to work out of Pennsylvania, including Plaintiff, and Plaintiff's claims arise
out of those contacts.

15. Venue is proper in this district pursuant to 28 U.S.C. § 1391(b) and (c) because
Defendant is deemed to reside where it is subject to personal jurisdiction, rendering Defendant a
resident of this judicial district and because a substantial portion of the events that give rise to the

Plaintiff's claims occurred in this district.
Case 5:20-cv-01984-JLS Document 1 Filed 04/21/20 Page 4 of 25

PARTIES
16. | Defendant IAS Logistics DFW, LLC, doing business as Pinnacle Logistics, is a for
profit entity created and existing under and by virtue of the laws of the State of Delaware.
17. According to its website, Defendant maintains headquarters at 111 W 4th Street,
Suite 301, Fort Worth, TX 76102 and 13 service locations in the States of Connecticut, Illinois,

Maryland, Minnesota, Pennsylvania and Texas.”

18. IAS Logistics DFW, LLC has two members: Harry Combs (“Combs”) and Everett
Wheeling (“Wheeling”).

19. Combs is a citizen of the State of Colorado and Wheeling is a citizen of the State
of Texas.

20. Plaintiff Taryn Mosley (“Mosley”) is a resident of the County of Northampton and
Commonwealth of Pennsylvania.

21. | Mosley was employed by Defendant as an hourly-paid employee from

approximately April 30, 2018 through December 5, 2019.

22. Mosely was an hourly-paid administration agent from approximately April 2018 to
April 2019.
23. The position of administration agent has been classified at all times material to this

Complaint as non-exempt.

24. Mosely was an hourly-paid administration supervisor from approximately May
2019 to December 2019.
25. The position of administration supervisor has been classified at all times material

 

? See Defendant’s website: https://www.pinnaclelogistics.com/network/ (last accessed April 7,
2020).
Case 5:20-cv-01984-JLS Document1 Filed 04/21/20 Page 5 of 25

to this Complaint as non-exempt.

26. Defendant employed Mosley to work at the Allentown, Pennsylvania service
locations: 2202 Hangar Place, Allentown, PA 18109 and 1435 N Maxwell Street, Allentown, PA
18109.

27. Mosley’s hourly rate was $18 when she was separated from the company.

28. Mosley’s written consent to become an FLSA party plaintiff is attached hereto as

 

Exhibit A.
FACTUAL ALLEGATIONS
29. Defendant has operated and controlled an enterprise engaged in commerce as
defined under the FLSA.

30. Defendant has generated over $500,000 in revenue per year.

31. Defendant has had two (2) or more employees handling, selling, or otherwise
working on goods or materials that have been moved in or produced for commerce.

32. Defendant has engaged in ordinary commercial activities within the meaning of the
FLSA that result in sales made or business done.

33. Atall relevant times alleged herein, Defendant was/is the “employer” of Plaintiff
and the putative collective/class members within the meaning of 29 U.S.C. § 203(d) of the FLSA
and 43 P.S. § 333.103(g) of the PMWA and 43 P.S. § 260.2a. of the WPCL.

34. Plaintiff and the putative collective/class members were/are “employees” of
Defendant within the meaning of 29 U.S.C. § 203(e)(1) of the FLSA and 43 P.S. § 333.103(h) of
the PMWA.

35. Defendant “suffered or permitted” Plaintiff and the putative collective/class

members to work and thus “employed” them within the meaning of 29 U.S.C. §203(g) of the FLSA
Case 5:20-cv-01984-JLS Document 1 Filed 04/21/20 Page 6 of 25

and 43 P.S. § 333.103(f) of the PMWA.

36. Defendant, directly or indirectly, hired Plaintiff and the putative collective/class
members and determined the rate and method of the payment of their wages.

37. Defendant controlled the work schedules, duties, protocols, applications,
assignments and work conditions of Plaintiff and the putative collective/class members.

38. Plaintiff and the putative collective/class members performed primary job duties
that do not fall within any exemptions from overtime under the FLSA and PMWA.

39. An implied-in-fact agreement existed between Defendant and Plaintiff and the
putative collective/class members that they were to be compensated for all hours worked during
their employment with Defendant.

40. Defendant required Plaintiff and the putative collective/class members to regularly

work more than forty hours per week.

41. Plaintiff regularly worked five and occasionally more than five shifts per week.
42. Plaintiff regularly worked more than forty hours per week.
43. Defendant implemented a company-wide policy of automatically deducting 30

minutes of pay for meal break per work shift irrespective of whether Plaintiff and the putative
collective/class members received bona fide meal breaks, i.e., completely relieved from duties for
the purposes of eating regular meals. See 29 CFR § 785.19; 34 Pa. Code § 231.1.

44. Plaintiff and the putative collective/class members regularly worked through meal
breaks and did not receive uninterrupted bona fide meal breaks.

45. Even though Plaintiff and the putative collective/class members did not take bona
fide meal breaks during the work shifts, Defendant shorted them thirty minutes of pay for each

shift they worked.
Case 5:20-cv-01984-JLS Document 1 Filed 04/21/20 Page 7 of 25

46. Plaintiff complained to management about being shorted pay for meal breaks that
she did not take.

47. Despite the complaint to management about being shorted pay, Defendant failed to
compensate Plaintiff for all hours worked.

48. Plaintiff also communicated to management about other workers’ complaints of
being shorted pay for meal breaks that they did not take.

49. Defendant failed to compensate Plaintiff and the putative collective/class members
for all hours worked.

50. Defendant violated its statutory and contractual obligations by failing to pay
Plaintiff and the putative collective/class members for all hours worked including straight time and
overtime wages at a rate of not less than one and one-half (1.5) times the regular rate of pay for
hours worked in excess of forty per week.

51. Plaintiff and the putative collective/class members were subjected to the common
unlawful policies and practices of Defendant as stated herein that violated the FLSA, PMWA and
WPCL.

52. | Defendant’s wrongful acts and/or omissions/commissions, as alleged herein, were
not made in good faith, or in conformity with or in reliance on any written administrative
regulation, order, ruling, approval, or interpretation by the state and/or U.S. Department of Labor
and/or any state department of labor, or any administrative practice or enforcement practice or
enforcement policy of such departments.

53. Defendant’s violations of the above-described federal and state wage and hour
statutes and regulations were willful, arbitrary, unreasonable and in bad faith.

COLLECTIVE ACTION ALLEGATIONS
Case 5:20-cv-01984-JLS Document 1 Filed 04/21/20 Page 8 of 25

54. Plaintiff re-alleges and incorporates all previous paragraphs herein.
55. Plaintiff brings this action pursuant to Section 216(b) of the FLSA, as an opt-in
representative action, for and on behalf of all hourly-paid workers who have been affected by
Defendant’s common unlawful policies and practices which include failing to pay overtime
compensation, in violation of the Fair Labor Standards Act, 29 U.S.C. § 201, et seq. (“FLSA”) and
attendant regulations at 29 C.F.R. § 516, ef seq.
56. Plaintiff brings this action pursuant to 29 U.S.C. § 216(b) of the FLSA on behalf
of:
All hourly-paid employees of Defendant in the Commonwealth of Pennsylvania at
any time from three (3) years prior to the filing of this Complaint through the date
of judgment.

Plaintiff reserves the right to amend this definition as necessary.

57. Asa result of the Defendant’s illegal policies, there were many weeks in which
Defendant failed to compensate members of the FLSA collective at an overtime premium rate of
not less than one and one-half (1.5) times their regular rate of pay for hours worked in excess of
forty per workweek as required by the FLSA.

58. Plaintiff brings this collective action against Defendant to recover unpaid overtime
compensation, liquidated damages, and reasonable attorneys’ fees and costs pursuant to 29 U.S.C.
§ 216(b).

59. The collective action further alleges a willful violation of the FLSA and seeks an
additional third year of limitations.

60. Plaintiff seeks to send Notice to the hourly-paid workers of Defendant permitting
them to assert FLSA claims in this collective action by filing their individual consent forms, as

provided by 29 U.S.C. § 216(b) and supporting case law.
Case 5:20-cv-01984-JLS Document 1 Filed 04/21/20 Page 9 of 25

61. Certification of the collective action under the FLSA is appropriate because the
employees described herein are “similarly situated” to Plaintiff under 29 U.S.C. § 216(b). The
class of employees on behalf of whom Plaintiff brings this collective action are similarly situated
because they were subject to the same or similar unlawful policies and practices as stated herein
and their claims are based upon the same factual and legal theories.

62. Plaintiff anticipates that there will be no difficulty in the management of this
litigation. This litigation presents claims under the FLSA, a type that has often been prosecuted on
a class wide basis, and the manner of identifying the collective and providing any monetary relief
to it can be effectuated from a review of Defendant’s records.

63. Plaintiff and the putative FLSA collective members demand a trial by jury.

RULE 23 CLASS ACTION ALLEGATIONS

64. Plaintiff re-alleges and incorporates all previous paragraphs herein.

65. Plaintiff also seeks to maintain this action pursuant to Fed. R. of Civ. P. 23, as an
opt-out class action, on behalf all hourly-paid workers who have been affected by Defendant’s
common unlawful policies and practices which include failing to pay straight time and overtime
compensation, in violation of the Pennsylvania Minimum Wage Act, 43 P.S. § 333.101, ef seq.
(“PMWA”) and attendant regulations, 34 Pa. Code § 231.1, et seg. as well as the Pennsylvania
Wage Payment and Collection Law, 43 P.S. § 260.1, et seg. (“WPCL”).

66. Plaintiff brings this Rule 23 class action on behalf of:

All hourly-paid employees of Defendant in the Commonwealth of Pennsylvania at
any time from three (3) years prior to the filing of this Complaint through the date
of judgment.

Plaintiff reserves the right to amend this definition as necessary.

67. Plaintiff brings this Rule 23 class action against Defendant to recover unpaid
Case 5:20-cv-01984-JLS Document1 Filed 04/21/20 Page 10 of 25

straight time and overtime wages, liquidated damages, pre- and post-judgment interest, and
reasonable attorneys’ fees and costs pursuant to the PMWA and WPCL.

68. | Themembers of the Rule 23 class are so numerous that joinder of all class members
in this case would be impractical. Plaintiff reasonably estimates that there are a substantial number
of class members in the Commonwealth of Pennsylvania. The Rule 23 class members should
be easy to identify from Defendant’s payroll and personnel records.

69. There is a well-defined community of interest among the Rule 23 class
members and common questions of law and fact predominate in this action over any questions
affecting each individual class member.

70. Plaintiff's claims are typical of those of the Rule 23 class members in that they
and all other class members suffered damages as a direct and proximate result of Defendant’s
common and systemic payroll policies and practices. All of the class members were subject
to the same corporate practices of Defendant, as alleged herein, of failing to pay straight time
and overtime wages. Any lawsuit brought by an employee of Defendant would be identical to
a suit brought by any other employee for the same violations and separate litigation would
cause a risk of inconsistent results.

71. Plaintiff was employed by Defendant in the same capacity as all of the class
members. All class members were treated the same or similarly by management with respect
to pay or lack thereof. This treatment included, but was not limited to, failure to pay straight
time and overtime wages. Thus, there are common questions of law and fact which are
applicable to each and every one of the class members.

72. Plaintiff will fully and adequately protect the interests of the class members and

has retained counsel who are qualified and experienced in the prosecution of nationwide wage

10
Case 5:20-cv-01984-JLS Document1 Filed 04/21/20 Page 11 of 25

and hour class actions. Plaintiff and her counsel do not have interests that are contrary to, or
conflicting with, the interests of the class members.

73. Defendant’s corporate-wide policies and practices affected all class members
similarly, and Defendant benefited from the same type of unfair and/or wrongful acts as to each
class member. Plaintiffs claim arises from the same legal theories as all other class members.
Therefore, this case will be more manageable and efficient as a Rule 23 class action. Plaintiff and
her counsel know of no unusual difficulties in this case.

74. Plaintiff and the Rule 23 class members demand a trial by jury.

COUNT I
(29 U.S.C. § 216(b) Individual Claims)
Violation of the Fair Labor Standards Act, 29 U.S.C. § 201, et seg.
Failure to Pay Overtime Wages
73s Plaintiff re-alleges and incorporates all previous paragraphs herein.
76. 29 U.S.C. § 207(a)(1) provides:
[N]o employer shall employ any of his employees who in any
workweek is engaged in commerce or in the production of goods for
commerce, or is employed in an enterprise engaged in commerce or
in the production of goods for commerce, for a workweek longer
than forty hours unless such employee receives compensation for his
employment in excess of the hours above specified at a rate not less
than one and one-half times the regular rate at which he is employed.

77. Plaintiff regularly worked over forty hours per week for Defendant.

78. Defendant implemented a company-wide policy of automatically deducting 30
minutes of pay for meal break per work shift irrespective of whether Plaintiff received bona fide
meal breaks, i.e., completely relieved from duties for the purposes of eating regular meals.

79. Plaintiff regularly worked through meal breaks and did not receive bona fide meal

breaks.

80. Defendant failed to compensate Plaintiff for all hours worked.
Case 5:20-cv-01984-JLS Document1 Filed 04/21/20 Page 12 of 25

81. Plaintiff performed primary job duties that do not fall within any exemptions from
overtime under the FLSA.

82. Defendant failed to pay Plaintiff overtime compensation at a rate not less than one
and one-half (1.5) times the regular rate of pay for all hours worked in excess of forty per week.

83. Defendant’s conduct and practices, described herein, were willful, intentional,
unreasonable, arbitrary, and in bad faith.

84. Because Defendant willfully violated the FLSA, a three (3) year statute of
limitations shall apply to such violation pursuant to 29 U.S.C. § 255(a).

85. | As aresult of Defendant’s uniform and common policies and practices described
above, Plaintiff was illegally deprived of overtime compensation earned, in such amounts to be
determined at trial, and is entitled to recovery of such total unpaid amounts, liquidated damages,
reasonable attorneys’ fees, costs and other compensation pursuant to 29 U.S.C § 216(b).

COUNT II
(29 U.S.C. § 216(b) Collective Action Claims)
Violation of the Fair Labor Standards Act, 29 U.S.C. § 201, et seg.
Failure to Pay Overtime Wages

86. Plaintiff re-alleges and incorporates all previous paragraphs herein.

87. Plaintiff and the FLSA collective members worked over forty hours a week for
Defendant in several workweeks.

88. Defendant implemented a company-wide policy of automatically deducting 30
minutes of pay for meal break per work shift irrespective of whether Plaintiff and the FLSA
collective members received bona fide meal breaks, i.e., completely relieved from duties for the
purposes of eating regular meals.

89. Plaintiff and the FLSA collective members regularly worked through meal breaks

and did not receive bona fide meal breaks.

12
Case 5:20-cv-01984-JLS Document1 Filed 04/21/20 Page 13 of 25

90. Defendant failed to compensate Plaintiff and the FLSA collective members for all
hours worked.

91. Plaintiff and the FLSA collective members performed primary job duties that do
not fall within any exemptions from overtime under the FLSA.

92. Defendant failed to pay Plaintiff and the FLSA collective members overtime
compensation at a rate not less than one and one-half (1.5) times the regular rate of pay for all hours
worked in excess of forty per week.

93. Defendant’s conduct and practices, described herein, were willful, intentional,
unreasonable, arbitrary, and in bad faith.

94. Because Defendant willfully violated the FLSA, a three (3) year statute of
limitations shall apply to such violation pursuant to 29 U.S.C. § 255(a).

95. As aresult of Defendant’s uniform and common policies and practices described
above, Plaintiff and the FLSA collective members were illegally deprived of overtime wages
earned, in such amounts to be determined at trial, and are entitled to recovery of such total unpaid
amounts, liquidated damages, reasonable attorneys’ fees, costs and other compensation pursuant
to 29 U.S.C § 216(b).

COUNT Ill
(Individual Claims)

Violation of the Pennsylvania Minimum Wage Act, 43 P.S. § 333.101, et seq.
Failure to Pay Overtime Wages

96. Plaintiff re-alleges and incorporates all previous paragraphs herein.
97. Plaintiff regularly worked over forty hours per week for Defendant.
98. Defendant implemented a company-wide policy of automatically deducting 30

minutes of pay for meal break per work shift irrespective of whether Plaintiff received bona fide

meal breaks, i.e., completely relieved from duties for the purposes of eating regular meals.
Case 5:20-cv-01984-JLS Document1 Filed 04/21/20 Page 14 of 25

99. Plaintiff regularly worked through meal breaks and did not receive bona fide meal
breaks.

100. Defendant failed to compensate Plaintiff for all hours worked.

101. Plaintiff performed primary job duties that do not fall within any exemptions from
overtime under the PMWA.

102. Defendant failed to pay Plaintiff overtime compensation at a rate not less than one
and one-half (1.5) times the regular rate of pay for all hours worked in excess of forty per week.

103. Defendant’s conduct and practices, described herein, were willful, intentional,
unreasonable, arbitrary, and in bad faith.

104. As aresult of Defendant’s uniform and common policies and practices described
above, Plaintiff was illegally deprived of overtime compensation earned, in such amounts to be
determined at trial, and is entitled to recovery of such total unpaid amounts, pre- and post-judgment
interest, reasonable attorneys’ fees, costs and other compensation pursuant to PMWA.

COUNT IV
(Fed R. Civ. P. 23 Class Action Claims)
Violation of the Pennsylvania Minimum Wage Act, 43 P.S. § 333.101, et seq.
Failure to Pay Overtime Wages

105. Plaintiff re-alleges and incorporates all previous paragraphs herein.

106. Plaintiff and the Rule 23 class members worked over forty hours a week for
Defendant in several workweeks.

107. Defendant implemented a company-wide policy of automatically deducting 30
minutes of pay for meal break per work shift irrespective of whether Plaintiff and the Rule 23 class
members received bona fide meal breaks, i.e., completely relieved from duties for the purposes of

eating regular meals.

108. Plaintiff and the Rule 23 class members regularly worked through meal breaks and
Case 5:20-cv-01984-JLS Document1 Filed 04/21/20 Page 15 of 25

did not receive bona fide meal breaks.

109. Defendant failed to compensate Plaintiff and the Rule 23 class members for all
hours worked.

110. Plaintiff and the Rule 23 class members performed primary job duties that do not
fall within any exemptions from overtime under the PMWA.

111. Defendant failed to pay Plaintiff and the Rule 23 class members overtime
compensation at a rate not less than one and one-half (1.5) times the regular rate of pay for all hours
worked in excess of forty per week.

112. Defendant’s conduct and practices, described herein, were willful, intentional,
unreasonable, arbitrary, and in bad faith.

113. Asaresult of Defendant’s uniform and common policies and practices described
above, Plaintiff and the Rule 23 class members were illegally deprived of overtime compensation
earned, in such amounts to be determined at trial, and are entitled to recovery of such total unpaid
amounts, pre- and post-judgment interest, reasonable attorneys’ fees, costs and other compensation
pursuant to PMWA.

COUNT V

(Individual Claims)
Violation of the Pennsylvania Wage Payment and Collection Law, 43 P.S. § 260.1, et seg.

Failure to Pay Wages

114. Plaintiff re-alleges and incorporates all previous paragraphs herein.

115. Plaintiff regularly worked over forty hours per week for Defendant.

116. Defendant implemented a company-wide policy of automatically deducting 30
minutes of pay for meal break per work shift irrespective of whether Plaintiff received bona fide
meal breaks, i.e., completely relieved from duties for the purposes of eating regular meals.

117. Plaintiff regularly worked through meal breaks and did not receive bona fide meal
Case 5:20-cv-01984-JLS Document1 Filed 04/21/20 Page 16 of 25

breaks.

118. Defendant failed to compensate Plaintiff for all hours worked.

119. An implied-in-fact agreement existed between Defendant and Plaintiff that Plaintiff
was to be paid for all hours she worked for Defendant.

120. Defendant failed to pay Plaintiff for all hours worked including straight time and
overtime compensation.

121. Defendant violated its statutory and contractual obligations by failing to pay
Plaintiff for all hours she worked for Defendant.

122. Defendant’s conduct and practices, described herein, were willful, intentional,
unreasonable, arbitrary, and in bad faith.

123. Asaresult of Defendant’s conduct described above, Plaintiff was illegally deprived
of compensation earned, in such amounts to be determined at trial, and is entitled to recovery of
such total unpaid amount, liquidated damages, pre- and post-judgment interest, reasonable
attorneys’ fees, costs and other compensation pursuant to WPCL.

COUNT VI

(Fed R. Civ. P. 23 Class Action Claims)
Violation of the Pennsylvania Wage Payment and Collection Law, 43 P.S. § 260.1, et seg.

Failure to Pay Wages

124. Plaintiff re-alleges and incorporates all previous paragraphs herein.

125. Plaintiff and the Rule 23 class members worked over forty hours a week for
Defendant in several workweeks.

126. Defendant implemented a company-wide policy of automatically deducting 30
minutes of pay for meal break per work shift irrespective of whether Plaintiff and the Rule 23 class
members received bona fide meal breaks, i.e., completely relieved from duties for the purposes of

eating regular meals.

16
Case 5:20-cv-01984-JLS Document1 Filed 04/21/20 Page 17 of 25

127. Plaintiff and the Rule 23 class members regularly worked through meal breaks and
did not receive bona fide meal breaks.

128. Defendant failed to compensate Plaintiff and the Rule 23 class members for all
hours worked.

129. Animplied-in-fact agreement existed between Defendant and Plaintiff and the Rule
23 class members that they were to be compensated for all hours worked during their employment
with Defendant.

130. Defendant failed to pay Plaintiff and the Rule 23 class members for all hours
worked including straight time and overtime compensation.

131. Defendant violated its statutory and contractual obligations by failing to pay
Plaintiff and the Rule 23 class members for all hours she worked for Defendant.

132. Defendant’s conduct and practices, described herein, were willful, intentional,
unreasonable, arbitrary, and in bad faith.

133. Asaresult of Defendant’s conduct described above, Plaintiff and the Rule 23 class
members were illegally deprived of compensation earned, in such amounts to be determined at
trial, and is entitled to recovery of such total unpaid amount, liquidated damages, pre- and post-
judgment interest, reasonable attorneys’ fees, costs and other compensation pursuant to WPCL.

RELIEF REQUESTED

WHEREFORE, Plaintiff respectfully requests that this Court grant the following relief
against Defendant:

(A) A declaratory judgment that Defendant’s wage practices alleged herein violate the overtime
provisions of the Fair Labor Standards Act, 29 U.S.C. § 201, ef seq., and attendant

regulations at 29 C.F.R. § 516, et seq.;
(B)

(C)

(D)

(E)

(F)

(G)

(H)

(I)

(J)

Case 5:20-cv-01984-JLS Document1 Filed 04/21/20 Page 18 of 25

A declaratory judgment that Defendant’s wage practices alleged herein violate the
Pennsylvania Minimum Wage Act, 43 P.S. § 333.101, et seq. and attendant regulations, 34
Pa. Code § 231.1, ef seq. as well as the Pennsylvania Wage Payment and Collection Law,
43 P.S. § 260.1, ef seq.;

An Order for injunctive relief ordering Defendant to comply with the FLSA, PMWA and
WPCL, and end all of the illegal wage practices alleged herein;

Certifying this case as a collective action in accordance with 29 U.S.C. § 216(b) with
respect to the FLSA claims set forth herein;

Certifying this action as a class action pursuant to Fed R. Civ. P. 23 with respect to the
PMWA and WPCL claims set forth herein;

Ordering Defendant to disclose in computer format, or in print if no computer readable
format is available, the names, addresses, e-mail addresses, telephone numbers, dates of
birth, job titles, dates of employment and locations of employment of all FLSA collective
and Rule 23 class members;

Authorizing Plaintiff's counsel to send notice(s) of this action to all FLSA collective and
Rule 23 class members, including the publishing of notice in a manner that is reasonably
calculated to apprise the FLSA collective members of their rights by law to join and
participate in this lawsuit;

Designating Lead Plaintiff as the representative of the FLSA collective and Rule 23 class
in this action;

Designating the undersigned counsel as counsel for the FLSA collective and Rule 23 Class
in this action;

Judgment for damages for all unpaid overtime wages and liquidated damages to which
(K)

(L)

(M)

(N)

(O)

(P)

Case 5:20-cv-01984-JLS Document1 Filed 04/21/20 Page 19 of 25

Plaintiff and the FLSA collective members are lawfully entitled under the FLSA, 29 U.S.C.
§ 201, et seq., and attendant regulations at 29 C.F.R. § 516, ef seq.;
Judgment for damages for all unpaid overtime wages and pre- and post-judgment interest
to which Plaintiff and the Rule 23 class members are lawfully entitled under the
Pennsylvania Minimum Wage Act, 43 P.S. § 333.101, e¢ seg. and attendant regulations, 34
Pa. Code § 231.1, et seq.;
Judgment for damages for all unpaid wages, liquidated damages and pre- and post-
judgment interest to which Plaintiff and the Rule 23 class members are lawfully entitled
under the Pennsylvania Wage Payment and Collection Law, 43 P.S. § 260.1 et seq.;
An incentive award for the Lead Plaintiff for serving as representative of the FLSA
collective and Rule 23 class in this action;
Awarding reasonable attorneys’ fees and costs incurred by Plaintiff in this action as provided
by the FLSA, PMWA and WPCL;
Judgment for any and all civil penalties to which Plaintiff and the FLSA collective and
Rule 23 class members may be entitled; and
Such other and further relief as to this Court may deem necessary, just and proper.

JURY DEMAND

Plaintiff, individually and on behalf of all other FLSA collective and Rule 23 class

members, by and through her attorneys, hereby demand a trial by jury pursuant to Rule 38 of the

Federal Rules of Civil Procedure and the court rules and statutes made and provided with respect

to the above entitled claims.

Dated: April 13, 2020 “ty LLC
By: A i —

Jason T. Brown
Case 5:20-cv-01984-JLS Document1 Filed 04/21/20 Page 20 of 25

111 Town Square Place, Suite 400
Jersey City, New Jersey 07310

T: (877) 561-0000

F: (855) 582-5297
jtb@jtblawgroup.com

Attorneys for Plaintiff

20
Case 5:20-cv-01984-JLS Document1 Filed 04/21/20 Page 21 of 25

Exhibit A

 
Case 5:20-cv-01984-JLS Document1 Filed 04/21/20 Page 22 of 25

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA

 

TARYN MOSLEY, /ndividually and On Behalf
of All Others Similarly Situated,

 

Plaintiff,
Civil Case No.:
Vv.
IAS LOGISTICS DFW, LLC d/b/a
PINNACLE LOGISTICS,
Defendant.
CONSENT TO SUE

I hereby consent to be a Plaintiff in the Fair Labor Standards Act case captioned above. I
hereby consent to the bringing of any claims I may have under the Fair Labor Standards Act (for
unpaid minimum wages, overtime, liquidated damages, attorney’s fees, costs and other relief) and
applicable state wage and hour law against the Defendant(s). I further consent to bringing these
claims on a collective and/or class basis with other current/former employees of Defendant(s), to
be represented by Brown, LLC, and to be bound by any settlement of this action or adjudication
by the Court.

Cy 04/11/2020

Signed: Dated:

 

 

Taryn Mosley
Name:

 

Doc ID: 8e5817cb9df5ead9ae374bef5e8ca5b5f563a320
Case 5:20-cv-01984-JLS Document1 Filed 04/21/20 Page 23 of 25

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CASE MANAGEMENT TRACK DESIGNATION FORM

TARYN MOSLEY, individually and on .
behalf of others similarly situated, : CIVIL ACTION

v

IAS LOGISTICS DFW, LLC d/b/a .
PINNACLE LOGISTICS, : NO.

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus — Cases brought under 28 U.S.C. § 2241 through § 2255. ( )

(b) Social Security — Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Benefits. ( )

(c) Arbitration — Cases required to be designated for arbitration under Local Civil Rule 53.2. ( )

(d) Asbestos — Cases involving claims for personal injury or property damage from
exposure to asbestos. ( )

(e) Special Management — Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special

 

 

 

management cases.) ( )
(f) Standard Management — Cases that do not fall into any one of the other tracks. (x)
Date Attorney-at-law Attorney for
(877) 561-0000 (855) 582-5297 jtb@jtblawgroup.com
Telephone FAX Number E-Mail Address

(Civ. 660) 10/02
Case 5:20-cv-01984-JLS Document1 Filed 04/21/20 Page 24 of 25

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DESIGNATION FORM
(to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

1033 Seneca St. Bethlehem, PA 18015

Address of Plaintiff:

 

111 W 4th Street, Suite 301 Fort Worth TX 76102

Address of Defendant:

 

. 2202 Hanger Place, Allentown, PA 18109 & 1435 N Maxwell Allentown, PA 18109
Place of Accident, Incident or Transaction:

 

 

RELATED CASE, IF ANY:

n/a n/a

Case Number: Judge: Date Terminated:

 

 

Civil cases are deemed related when Yes is answered to any of the following questions:

1. Is this case related to property included in an earlier numbered suit pending or within one year Yes [| nol]
previously terminated action in this court?

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes [ ] No lv]
pending or within one year previously terminated action in this court?

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes [] No lV]
numbered case pending or within one year previously terminated action of this court?

4. Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes [ | No lV]
case filed by the same individual?

I certify that, to my knowledge, the within case [1 is / [@] is not related to any case now pending or within one year previously terminated action in

 

 

this court except as noted above.
DATE: “ 14 Pia ( ign nels SAGourr Brows ) PA Bar #79369

 

 

 

 

 

 

 

 

 

spfornev-at-Law / Pro Se Plaintiff Attorney I.D. # (if applicable)
A, Federal Question Cases: B. Diversity Jurisdiction Cases:
Cl 1 Indemnity Contract, Marine Contract, and All Other Contracts Ct] 1 Insurance Contract and Other Contracts
LJ 2. FELA [] 2. Airplane Personal Injury
(1 +3. Jones Act-Personal Injury [] 3. Assault, Defamation
CJ 4. Antitrust [] 4. Marine Personal Injury
- 5. Patent L] 5. Motor Vehicle Personal Injury
6. Labor-Management Relations LJ 6. Other Personal Injury (Please specify):
C1 7. Civil Rights LJ] 7. Products Liability
[] 8. Habeas Corpus L] 8. Products Liability — Asbestos
9. Securities Act(s) Cases L] 9.  Allother Diversity Cases
10. Social Security Review Cases (Please specify):
f@] 11. All other Federal Question Cases
(Please specify):
Fair Labor Standards Act ("FLSA"), and U.S.C. §201 and 29 C.F.R. § 516
ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration.)
; Jason T. Brown

. counsel of record or pro se plaintiff, do hereby certify:

 

Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

[| Relief other than monetary damages is sought.

DATE: A, o— | i) JK TH cpviip JQ Soy Brown) PA Bar# 79369

(prev-aclaw Pro Se Plaintiff Attorney I.D. # (if applicable)

     

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

 

 

 

Civ. 609 (52018)
Case 5:20-cv-01984-JLS Document1 Filed 04/21/20 Page 25 of 25

JS 44 (Rev. 02/19)

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

I. (a) PLAINTIFFS

TARYN MOSLEY, individually and on behalf of others similarly

situated,

(b) County of Residence of First Listed Plaintiff
(EXCEPT IN U.S. PLAINTIFF CASES)

Lehigh County, PA -

(c) Attorneys (Firm Name, Address, and Telephone Number)

BROWN, LLC

111 Town Square Place, Suite 400
Jersey City, NJ 07310, (877) 561-0000

DEFENDANTS

PINNACLE LO

NOTE:

Attorneys (If Known)

 

IAS LOGISTICS DFW, LLC d/b/a

GISTICS,

County of Residence of First Listed Defendant

(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)

 

(or Diversity Cases Only)

IH. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff

and One Box for Defendant)

 

 

 

 

 

 

 

 

1 US. Government 5 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State a1 © 1 Incorporated or Principal Place gao4 04
of Business In This State
O 2 US. Government O 4 Diversity Citizen of Another State G2 O 2 Incorporated and Principal Place os 05
Defendant (Indicate Citizenship of Parties in Item 111) of Business In Another State
Citizen or Subject of a GO 3 © 3. Foreign Nation 06 06
Foreign Country
IV. NATURE OF SUIT (Place an “x” in One Box Only) Click here for: Nature of Suit Code Descriptions.
Ec. CONTRACT T TORTS FORFEIPURE/PENALTY BANKRUPTCY CHER STATUTES Da
G 110 Insurance PERSONAL INJURY PERSONAL INJURY © 625 Drug Related Seizure © 422 Appeal 28 USC 158 0 375 False Claims Act
© 120 Marine © 310 Airplane 365 Personal Injury - of Property 21 USC 881 | 423 Withdrawal G 376 Qui Tam (31 USC
© 130 Miller Act © 315 Airplane Product Product Liability © 690 Other 28 USC 157 372%a))
140 Negotiable Instrument Liability 1 367 Health Care/ © 400 State Reapportionment
C150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical © 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 820 Copyrights © 430 Banks and Banking
© 151 Medicare Act © 330 Federal Employers’ Product Liability © 830 Patent O 450 Commerce
© 152 Recovery of Defaulted Liability 1 368 Asbestos Personal C1 835 Patent - Abbreviated O 460 Deportation
Student Loans © 340 Marine Injury Product New Drug Application | 470 Racketeer Influenced and
(Excludes Veterans) C1 345 Marine Product Liability 1 840 Trademark Corrupt Organizations
153 Recovery of Overpayment Liability PERSONAL PROPERTY ik © 480 Consumer Credit

of Veteran’s Benefits
160 Stockholders’ Suits
190 Other Contract
195 Contract Product Liability
196 Franchise

Q000 0

C1 350 Motor Vehicle

©) 355 Motor Vehicle
Product Liability

© 360 Other Personal
Injury

© 362 Personal Injury -
Medical Malpractice

a
qo
a

370 Other Fraud

371 Truth in Lending

380 Other Personal
Property Damage

385 Property Damage
Product Liability

a

4 710 Fair Labor Standards

Act

1 720 Labor/Management
Relations

© 740 Railway Labor Act

© 751 Family and Medical
Leave Act

 

 

 

 

© 790 Other Labor Litigation
(J 791 Employee Retirement
Income Security Act

IMMIGRATION

CT 861 HIA (1395ff)
1 862 Black Lung (923)

1 863 DIWC/DIWW (405(g))
(J 864 SSID Title XVI

1 865 RSI (405(g))

|_FEDERAL TAX SUITS |
870 Taxes (US. Plaintiff

or Defendant)
871 IRS—Third Party

26 USC 7609

 

PROPERTY __ CIVIL RIGHTS PRISONER PETITIONS
© 210 Land Condemnation © 440 Other Civil Rights Habeas Corpus:
© 220 Foreclosure © 441 Voting 463 Alien Detainee
C230 Rent Lease & Ejectment C442 Employment | 510 Motions to Vacate
© 240 Torts to Land 1 443 Housing/ Sentence
G8 245 Tort Product Liability Accommodations 530 General
G 290 All Other Real Property © 445 Amer. w/Disabilities -] J 535 Death Penalty

Employment Other:
446 Amer. w/Disabilities - ] 540 Mandamus & Other

 

Other
C1 448 Education

550 Civil Rights

555 Prison Condition

560 Civil Detainee -
Conditions of

p00

© 462 Naturalization Application
© 465 Other Immigration
Actions

 

 

Confinement

 

 

CG 485 Telephone Consumer
Protection Act

O 490 Cable/Sat TV

© 850 Securities/Commodities/
Exchange

© 890 Other Statutory Actions

© 891 Agricultural Acts

© 893 Environmental Matters

G1 895 Freedom of Information
Act

0 896 Arbitration

1 899 Administrative Procedure
Act/Review or Appeal of
Agency Decision

© 950 Constitutionality of
State Statutes

 

V. ORIGIN (Place an “X” in One Box Only)

1 Original

Proceeding

VI. CAUSE OF ACTION

2 Removed from
State Court

SEUSS. S307 Seq" sng

O 3

Remanded from a4

Appellate Court

Reinstated or
Reopened
(specify)

5 Transferred from
Another District

Transfer

attendant regulations at 30 CF’ R"S S16 at seg”

0 6 Multidistrict
Litigation -

G8 Multidistrict
Litigation -
Direct File

 

je
lolation

 

lescripti f

C

of the Fair Labor Standards Act ("FLSA"), 29 U.S.C. § 201 et seq.

 

VII. REQUESTED IN
COMPLAINT:

@ CHECK IF THIS IS A CLASS ACTION
UNDER RULE 23, F.R.Cv.P.

DEMAND $

CHECK YES only if demanded in complaint:

JURY DEMAND:

% Yes No

 

VIII. RELATED CASE(S)

(See instructions):

 

 

 

IF ANY JUDGE 7 DOCKET NUMBER
DATE f SIGN, rye ( OF RECORD
Ulnly AV C Jaseu TF Brown )
FOR OFFICE USE ONLY
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
